Citation Nr: 1817308	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an increased rating for right shoulder rotator cuff tear, denied service connection for back condition, and denied the Veteran's claim to reopen the issue of service connection for neck condition.

In February 2012 the Board reopened the claim of service connection for a cervical spine disability and remanded the underlying service connection issue, service connection for a back disability, and an increased rating for right shoulder rotator cuff tear for further development.

In June 2014 the Board denied an increased rating for right shoulder rotator cuff tear and remanded the service connection issues and TDIU for further development.  In September 2016 the Board remanded this case for further development.  
In December 2017 the Board remanded this case for issuance of a Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not related to his active service or to a service connected disability.

2.  The Veteran's back disability is not related to his active service or to a service connected disability.

3.  The Veteran's service connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for back disability have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C. §§ 1111, 1137 (2013); 38 C.F.R. § 3.304 (b)(2017).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.


A.  Cervical Spine

The Veteran is seeking service connection for a cervical spine condition.

There is evidence suggesting a pre-service neck injury when the Veteran was 12 years old.  His May 1983 entrance examination found his spine normal, but sent him for an October 1983 orthopedic consult.  That consult was transcribed in a July 1984 service treatment record showing that there was a loss of the lordotic curve of the cervical spine but no fractures.  Oblique x-rays could not be taken because of severe muscle spasms in the cervical spine and irritability.  As far as could be determined, there was no dislocation.  There is no noting of a cervical spine condition on an examination report at enrollment into service so the Veteran is afforded the presumption of soundness and presumed to have been sound at entrance into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  As noted by the January 2016 VA examiner, the record does not contained clear and unmistakable evidence of cervical spine arthritis prior to service.  The presumption of soundness is not rebutted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  

With regard to the question of presumptive service connection, the record does not include x-ray evidence of arthritis within one year of the Veteran's September 1987 separation from service.  A July 1992 x-ray of the entire spine noted minimal degenerative process at upper cervical spine region and probable cervical muscle spasm.  The Veteran then had normal MRIs of the cervical spine in May 1995 and September 1996 before a September 1998 x-ray found mild osteoarthritic changes of the cervical spine with cervical muscle spasm.  As such, there is no radiological evidence of cervical arthritis within the presumptive period and presumptive service connection is not warranted.

Turning to the question of direct service connection, the record includes current diagnoses of degenerative disc disease, degenerative joint disease, and osteoarthritis of the cervical spine.   The Veteran's service treatment records include a July 1984 transcription of the October 1983 cervical spine evaluation, but no subsequent treatment in service.  

The remaining question is whether the Veteran's current cervical spine arthritis is causally related to his military service.  To that end, the October 2016 VA examiner found that the Veteran's cervical spine disability was less likely than not caused or aggravated by his military service, noting the normal MRI in 1995 prior to the 1998 MRI that showed only mild osteoarthritis and the documented post-service fall injuries in September 2006 and November 2011, which likely worsened his condition.  As this examiner reviewed the objective evidence of record and the Veteran's subjective complaints before performing a thorough clinical evaluation and rendering a medical nexus opinion with rationale, this examination is adequate for VA purposes.  The record does not contain a positive medical nexus opinion.

The Veteran has argued that he experienced continuous cervical spine symptoms since his separation from service.   The record does not show cervical spine symptoms during service or for many years after his separation.  At the time of his January 1995 VA examination for his right shoulder disability, range of motion testing included placing his hand behind his neck.  The examiner noted that there was right shoulder pain in this position, but did not note neck pain.  He had normal MRIs of the cervical spine in May 1995 and September 1996.  When he initially brought a claim of service connection for this condition in February 1998, he stated that it was secondary to his service connected right shoulder condition, which is somewhat at odds with his current statements that this condition began in service.  A May 1999 VA treatment record notes the Veteran's complaints of right shoulder and neck pain.  His neck pain had been present for several years, but he reported no specific injury.  By contrast, he reported a specific in-service injury to his right shoulder.  In his April 2011 RO hearing testimony, the Veteran stated that he concealed his in-service neck symptoms associated with his pre-service injury them for fear that he would be discharged.  Even after separation, he did not seek treatment for several years.  As such, the Veteran is arguing that he withheld his in-service symptoms from healthcare providers during service because it was in his interests to do so.  Now it is in the Veteran's interests to state that his symptoms originated in and continued since service.  The Board thus relies on the facts as shown in the record during service.  In light of these facts, the prior claim suggesting a later onset related to his right shoulder disability, and the Veteran's admission that his report of symptoms has previously been influenced by self-interest, the Board finds his current reports of ongoing symptoms since service to be not credible.

Alternatively, the Veteran has argued that his cervical spine disability was caused or worsened by compensating for his service connected right shoulder.  The January 2016 VA examiner found that the Veteran's cervical spine disability was less likely than not caused or aggravated by his service connected right shoulder disability.  This examiner reasoned that the Veteran's current cervical spine diagnoses of degenerative joint disease and osteoarthritis were consistent with trauma to the cervical spine whereas his right shoulder disability originated as a rotator cuff tear.  At the time of that examination, the Veteran did not provide a history consistent with neck pain secondary to right shoulder injury, but rather reported an in-service neck injury.  While the September 2016 Board remand noted this examiner's failure to provide all necessary medical nexus opinions, this examiner reviewed the objective evidence of record and the Veteran's subjective complaints before performing a thorough clinical evaluation and providing an opinion on secondary service connection with a rationale.  As such, this examination is adequate for VA purposes with regard to the opinion provided on the issue of secondary service connection.  The record does not contain a positive medical nexus opinion.

To the extent that the Veteran has provided lay evidence of an association between his cervical spine disability and compensation for his service connected right shoulder disability, this is a complex medical question.  He has not described a readily lay-observable cause and effect relationship between his right shoulder disability and his cervical spine symptoms and he is not shown to possess the necessary knowledge, skill, or expertise to provide etiology in this manner.  As such, the Veteran is not competent to address etiology in the present case.

Thus, the preponderance of evidence is against service connection for a cervical spine disability and the appeal must be denied.


B.  Back

The Veteran is also seeking service connection for a back condition.

Again with regard to the question of presumptive service connection, the record does not include x-ray evidence of arthritis within one year of the Veteran's September 1987 separation from service.  As there is no radiological evidence of arthritis of the back within the presumptive period, presumptive service connection is not warranted.

Turning to the question of direct service connection, the record includes current diagnoses of degenerative disc disease, degenerative joint disease, and osteoarthritis of the thoracolumbar spine.   The Veteran's service treatment records are silent with regard to any diagnosis of or treatment for a back condition during his active duty service and instead notes an onset of back symptoms after a post-service fall in September 2006, several years after his separation from service.  As the Veteran has not identified an in-service onset or injury to which his current back condition may be linked, direct service connection is not warranted.

To the extent that the Veteran reported back pain since service at the time of his December 2011 VA treatment, this is in direct conflict with the contemporaneous medical records and the Veteran's other lay statements and testimony.  Therefore, the Board affords it no probative weight.

Again, the Veteran has argued that his back disability was caused or worsened by compensating for his service connected right shoulder.  The Veteran's right shoulder disability is service connected and, as noted above, he has current back diagnoses.  The remaining question is whether the Veteran's current back disability is causally related to a service connected disability.  To that end, the Veteran underwent several VA examinations in conjunction with this claim.  The March 2012 VA examiner found no evidence of back injuries or complaints during service and instead found an onset of back pain following the post-service injury wherein he blacked out while putting in a light bulb overhead and fell, injuring his back.  The January 2016 VA examiner found no evidence that the Veteran's current back disability was due to his in-service right shoulder injury and instead finding that it was more likely than not that his lumbar spine issues were related to his obesity and frequent falls.  Again, the September 2016 Board remand noted this examiner's failure to provide a medical nexus opinion on the issue of whether the Veteran's current back disability was secondary to his cervical spine disability.  With regard to the question of whether the Veteran's current back disability was secondary to his right shoulder disability, however, this examiner reviewed the objective evidence of record and the Veteran's subjective complaints before performing a thorough clinical evaluation and providing an opinion with a rationale.  As such, this examination is adequate for VA purposes with regard to this opinion.  The record does not contain a positive medical nexus opinion.

At his April 2011 hearing, the Veteran testified that his back condition was due to his cervical spine condition.  As the Veteran's cervical spine condition is not service connected, it cannot form the basis for a grant of secondary service connection.  Additionally, the October 2016 VA examiner found that the Veteran's back disability was less likely than not caused or aggravated by his cervical spine disability, noting that his back complaints began after a post-service fall in 2006 and instead finding that it was more likely than not that his lumbar spine issues were related to his obesity and frequent falls.  Although there are disease processes such as a systemic disease which can affect the entire spine, such as amyotrophic lateral sclerosis (ALS) or inflammatory arthritis, the Veteran had no evidence of such a disease and instead had degenerative joint disease/osteoarthritis.  Thus service connection for a back disability secondary to a cervical spine disability is not warranted.

Again, based on the above, the preponderance of evidence is against service connection for a back disability and the appeal must be denied.




III.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran is currently service connected for residuals of a right shoulder rotator cuff tear with a rating of 30 percent.  As such, he does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).

Although the Veteran did not meet the schedular requirements for TDIU, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).  In an April 2016 memorandum, the RO stated that it had made no such referral because the record did not show unemployability due to a service connected disability or disabilities.  After reviewing the record, the Board agrees with this decision.

The Veteran last worked in 2006.  In his lay statements, he has attributed this to constant pain in his back and neck.  As noted above, service connection is not warranted for a cervical spine or back condition.

The January 2012 VA examiner found that the Veteran's right shoulder disability is not what had caused him to lose his ability to find substantial gainful employment, noting instead that his September 2006 fall caused him to need a wheelchair to get around.  His dependence on the power chair and his back pain had made it difficult for him to find employment with his limited range of motion of the right shoulder contributing, but his right shoulder disability alone did not keep him from sustaining gainful employment.

The Veteran was awarded Social Security Administration (SSA) disability benefits based on a combination of conditions including arthritis and allied disorders, right shoulder impairment, chronic pain syndrome, obesity, depressive disorder, and personality disorder.  Again, of these conditions, only his right shoulder impairment is service connected.  The record does not contain any evidence that the Veteran's right shoulder disability alone would prevent the Veteran from obtaining or maintaining substantially gainful employment.  As such, referral for consideration of TDIU on an extraschedular basis is not warranted and the claim is denied.


ORDER

Service connection for cervical spine disability is denied.

Service connection for back disability is denied.

TDIU is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


